EXHIBIT TRUST INDENTURE between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY, as Issuer and MANUFACTURERS AND TRADERS TRUST COMPANY, as Trustee Dated as of October 1, 2008 $15,000,000 PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY Exempt Facilities Revenue Bonds Series 2008B (The York Water Company Project) TABLE OF CONTENTS ARTICLE I DEFINITIONS SECTION 1.1. Definitions. SECTION 1.2. Certain Rules of Interpretation. ARTICLE II THE BONDS SECTION 2.1. Authorized Amount and Issuance of Bonds; Disposition of Bond Proceeds. SECTION 2.2. Terms of the Bonds. SECTION 2.3. Reserved. SECTION 2.4. Reserved. SECTION 2.5. Form of Bonds; Execution; Bonds Equally and Ratably Secured; Limited Obligation of the Issuer. SECTION 2.6. Authentication. SECTION 2.7. Registration, Transfer and Exchange. SECTION 2.8. Mutilated, Destroyed, Lost or Stolen Bonds. SECTION 2.9. Payments of Principal, Redemption Price and Interest; Persons Entitled Thereto. SECTION 2.10. Temporary Bonds. SECTION 2.11. Cancellation of Surrendered Bonds. SECTION 2.12. Acts of Registered Owners; Evidence of Ownership. SECTION 2.13. Book Entry System. SECTION 2.14. Payments to Cede & Co.; Payments to Beneficial Owners. ARTICLE III DEBT SERVICE FUND AND CONSTRUCTION FUND SECTION 3.1. Establishment of Funds and Accounts. SECTION 3.2. Debt Service Fund. SECTION 3.3. Return of Monies from Non-Presentment of Bonds. SECTION 3.4. Construction Fund. SECTION 3.5. Debt Service Fund Monies to be Held for All Registered Owners, With Certain Exceptions. SECTION 3.6. Additional Accounts and Subaccounts. ARTICLE IV INVESTMENTS, TAX COVENANTS SECTION 4.1. Investment of Funds. SECTION 4.2. ArbitrageBondCovenant. SECTION 4.3. Covenants Regarding Tax Exemption. ARTICLE V REDEMPTION OF BONDS SECTION 5.1. Bonds Subject to Redemption. SECTION 5.2. Selection of Bonds for Redemption. SECTION 5.3. Notice of Redemption. SECTION 5.4. Effect of Redemption. SECTION 5.5. Redemption by the Company in the Event of Death of a Beneficial Owner. SECTION 5.6. Purchase in Lieu of Redemption. ARTICLE VI REPRESENTATIONS AND COVENANTS OF THE ISSUER SECTION 6.1. General Limitation; Issuer’s Representation. SECTION 6.2. Payment of Bonds and Performance of Covenants. SECTION 6.3. Enforcement of the Loan Agreement. SECTION 6.4. No Personal Liability. SECTION 6.5. Exemption from Federal Income Taxation. SECTION 6.6. Corporate Existence; Compliance with Laws. SECTION 6.7. Filings. SECTION 6.8. Further Assurances. SECTION 6.9. Inspection of Books. ARTICLE VII EVENTS OF DEFAULT AND REMEDIES SECTION 7.1. Events of Default Defined. SECTION 7.2. Acceleration and Annulment Thereof. SECTION 7.3. Legal Proceedings by Trustee. SECTION 7.4. Discontinuance of Proceedings by Trustee. SECTION 7.5. Registered Owners May Direct Proceedings. SECTION 7.6. Limitations on Actions by Registered Owners. SECTION 7.7. Trustee May Enforce Rights Without Possession of Bonds. SECTION 7.8. Remedies Not Exclusive. SECTION 7.9. Delays and Omissions Not to Impair Rights. SECTION 7.10. Application of Monies. SECTION 7.11. Trustee’s Right to Receiver. SECTION 7.12. Trustee and Registered Owners Entitled to All Remedies. SECTION 7.13. Waiver of Past Defaults. ARTICLE VIII THE TRUSTEE SECTION 8.1. Certain Duties and Responsibilities of Trustee. SECTION 8.2. Notice if Event of Default Occurs or Notice if Taxability Occurs. SECTION 8.3. Certain Rights of Trustee. SECTION 8.4. Not Responsible for Recitals or Issuance of Bonds. SECTION 8.5. May Hold Bonds. SECTION 8.6. Money Held in Trust. SECTION 8.7. Corporate Trustee Required; Eligibility. SECTION 8.8. Resignation and Removal of Trustee; Appointment of Successor. SECTION 8.9. Acceptance of Appointment by Successor Trustee. SECTION 8.10. Merger, Conversion, Consolidation or Succession to Business. SECTION 8.11. Fees, Charges and Expenses of Trustee. ARTICLE IX AMENDMENTS AND SUPPLEMENTS SECTION 9.1. Amendments and Supplements Without Registered Owners’ Consent. SECTION 9.2. Amendments With Company and Registered Owners’ Consent. SECTION 9.3. Amendments to Loan Agreement. SECTION 9.4. Right to Payment. ARTICLE X DEFEASANCE SECTION 10.1. Defeasance. SECTION 10.2. Effect of Defeasance. ARTICLE XI MISCELLANEOUS PROVISIONS SECTION 11.1. Limitations on Recourse; Immunity of Certain Persons. SECTION 11.2. No Rights Conferred on Others. SECTION 11.3. Illegal, Etc. Provisions Disregarded. SECTION 11.4. Substitute Publication of Notice. SECTION 11.5. Mailed Notice. SECTION 11.6. Governing Law. SECTION 11.7. Successors and Assigns. SECTION 11.8. Action by Company. SECTION 11.9. Headings and Subheadings for Convenience Only. SECTION 11.10. Counterparts. SECTION 11.11. Additional Notices to Rating Agencies. Exhibit A—Form of Bond Exhibit B—Letter of Representations to DTC Exhibit C—Form of Requisition Exhibit D—Form of Redemption Request This Trust Indenture, dated as of October 1, 2008 (the "Indenture") between the PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY, (the "Issuer"), a public instrumentality of the Commonwealth of Pennsylvania (the "Commonwealth") and a public body corporate and politic organized and existing under the Pennsylvania Economic Development Financing Law, as amended (as defined herein, the "Act") and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York state chartered bank with trust powers duly organized and existing under the laws of the State of New York with a corporate trust office in Harrisburg, Pennsylvania, as Trustee (the "Trustee"), W I T N E S S E T H : WHEREAS, the Act declares that there is a critical need for the production of water suitable for public use and consumption, that in order to insure continuing supplies of water resources at reasonable rates, it is necessary to provide additional means of financing projects directed to such production, and that to protect the health, safety and general welfare of the people of the Commonwealth and to further encourage economic development and efficiency within the Commonwealth by providing basic services and facilities, it is necessary to provide additional or alternative means of financing facilities for the furnishing of water; and WHEREAS, the Issuer is authorized to enter into agreements providing for the loan financing of "projects" within the meaning of the Act that promote any of the public purposes set forth in the Act; and WHEREAS, the Issuer has determined to issue $15,000,000 aggregate principal amount of its Exempt Facilities Revenue Bonds, Series 2008B (The York Water Company Project) (the "Bonds") to provide funds to loan to The York Water Company (the "Company") for the financing of (i)a portion of the Company’s 2008 Capital Budget, including, but not limited to the design, acquisition, construction, improvement, extension, renovation, equipping and installation of (a)various structures, including distribution buildings, booster stations, pumping stations, and various plant and ancillary buildings, (b)spillway upgrades, standpipes, transmission and distribution mains, service lines, meters, fire hydrants, water treatment, pumping and purification equipment, and (c)various other capital improvements, replacements and equipment for the Company’s water system located throughout York County and AdamsCounty, Pennsylvania, and (ii)the payment of all or a portion of the costs of issuance of the Bonds (the "Project"); and WHEREAS, the Issuer has entered into a Loan Agreement dated as of October 1,2008 (including any supplements and amendments thereto, the "Loan Agreement") with the Company providing for the loan by the Issuer to the Company of the proceeds of the Bonds for such purpose and the repayment of such loan by the Company; and WHEREAS, the Bonds and the interest thereon are and shall be payable from and secured by a lien on and pledge of the Installment Loan Payments (as hereinafter defined) to be made by the Company pursuant to the Loan Agreement in amounts sufficient to pay at maturity or redemption the principal of, premium, if any, and interest on the Bonds when due; and WHEREAS, all things necessary to make the Bonds, when issued, executed and delivered by the Issuer and authenticated by the Trustee pursuant to this Indenture, the valid, legal and binding special obligations of the Issuer, and to constitute this Indenture a valid pledge of certain income and hereinafter defined Revenues of the Issuer for the payment of the principal of, premium, if any, and interest on the Bonds authenticated and delivered under this Indenture, have been performed and the creation, execution and delivery of this Indenture, and the creation, execution and issuance of the Bonds, subject to the terms hereof, have in all respects been duly authorized; NOW, THEREFORE, THIS INDENTURE WITNESSETH: That the Issuer in consideration of the premises, of the acceptance by the Trustee of the trusts hereby created, of the mutual covenants herein contained and of the purchase and acceptance of the Bonds by the Owners thereof, and for other valuable consideration, the receipt of which is hereby acknowledged, and in order to secure the payment of the principal of, premium, if any, and interest on the Bonds according to their tenor and effect, and the performance and observance by the Issuer of all the covenants and conditions herein and therein contained (a)has executed and delivered this Indenture and (b)has agreed to sell, assign, transfer, set over and pledge, and by these presents does hereby sell, assign, transfer, set over and pledge unto Manufacturers and Traders Trust Company, Harrisburg, Pennsylvania, as Trustee, and to its successors in trust and its assigns forever, to the extent provided in this Indenture, all of the right, title and interest of the Issuer in and to the Loan Agreement (except for the Unassigned Issuer’s Rights as defined in the Loan Agreement), and all the Revenues of the Issuer, and amounts on deposit in the Construction Fund and Debt Service Fund as hereinafter in this Indenture provided (collectively, the "Trust Estate"); provided, however, that nothing in the Bonds or in this Indenture shall be construed as pledging the faith or credit or taxing power of the Commonwealth, or any other political subdivision of the Commonwealth, nor shall this Indenture or the Bonds constitute a general obligation of the Issuer, or a debt of the Commonwealth, or any political subdivision thereof; TO HAVE AND TO HOLD the same unto the Trustee and its successors in trust forever; IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the benefit and security of those who shall hold or own the Bonds issued hereunder, or any of them, without preference of any of said Bonds over any others thereof by reason of priority in the time of the issue or negotiation thereof or by reason of the date or maturity thereof, or for any other reason whatsoever, except as otherwise provided herein; IT IS HEREBY COVENANTED, declared and agreed by and between the parties hereto, that all such Bonds are to be issued, authenticated as required by this Indenture, and delivered and that all property subject or to become subject hereto, including the Revenues, is to be held and applied upon and subject to the further covenants, conditions, uses and trusts hereinafter set forth; and the Issuer, for itself and its successors, does hereby covenant and agree to and with the Trustee and its successors in trust, for the benefit of those who shall hold all of the Bonds, or any of them, as follows: ARTICLE I DEFINITIONS SECTION 1.1.Definitions. Terms used in this Indenture with the initial letter capitalized shall have the meanings specified in this Section1.1 or if not defined in this Section1.1, shall have the meanings specified in the recitals or other provisions of the Indenture as applicable.All words and terms used in this Indenture and not defined herein shall, if defined in the Loan Agreement, have the meaning set forth therein.The words "hereof," "herein," "hereto," "hereby," and "hereunder" (except in the Form of Bond) refer to the entire Indenture.All words and terms importing the singular number shall, where the context requires, import the plural number and vice versa. "Act" means the Pennsylvania Economic Development Financing Law (Act of August23, 1967 P. L. 251, No. 102), as amended.The Act is codified at 73 P.S. § 371 et seq. "Act of Bankruptcy" means any of the following events: (i)The Company (or any Person obligated, as guarantor or otherwise, to make payments under the Loan Agreement) shall (a)apply for or consent to the appointment of, or the taking of possession by, a receiver, custodian, trustee, liquidator or the like of the Company (or any such other Person obligated, as a guarantor or otherwise, to make payments under the Loan Agreement) or of all or any substantial part of its property, (b)commence a voluntary case under the United States Bankruptcy Code, as now or hereafter in effect and including any amendments thereto, or (c)file a petition seeking to take advantage of any other law relating to bankruptcy, insolvency, reorganization, winding-up or composition or adjustment of debts; or (ii)A proceeding or case shall be commenced in any court of competent jurisdiction, seeking (a)the liquidation, reorganization, dissolution, winding-up, or composition or adjustment of debts, of the Company (or any Person obligated, as guarantor or otherwise, to make payments under the Loan Agreement), (b)the appointment of a trustee, receiver, custodian, liquidator or the like of the Company (or any Person obligated, as a guarantor or otherwise, to make payments under the Loan Agreement) or of all or any substantial part of its property, or (c)similar relief in respect of the Company (or any such other Person obligated, as a guarantor or otherwise, to make payments under the Loan Agreement) under any law relating to bankruptcy, insolvency, reorganization, winding-up or composition or adjustment of debts. "Administrative Expenses" means fees and expenses of the Trustee and the Issuer including, without limitation, the reasonable fees and expenses of their counsel and other professional advisors. "Authorized Representative" means (i) in the case of the Issuer, each person at the time designated to act on behalf of the Issuer by the most recent written certificate furnished to the Company and the Trustee containing the specimen signature of such person and signed on behalf of the Issuer by its Secretary or Assistant Secretary; and (ii) with respect to each person at the time designated to act on behalf of any other Person (e.g., the Company or the Trustee), by written certificate furnished to the Trustee containing the specimen signature of such other person and signed on behalf of such person, in case of a partnership by each of its general partners (or any other person authorized to sign on behalf of such Partnership) and in the case of a corporation by a person authorized by such corporation to deliver such certificates. "Authorized Denominations" means, $5,000 and any whole multiple thereof. "Beneficial Owners" means the owners of beneficial interests in the Bonds while Bonds are held by a Securities Depository. "Bond Counsel" means any firm of nationally recognized bond counsel selected by the Issuer and not unsatisfactory to the Trustee or the Company. "Bond Documents" means the Financing Documents and all other agreements, certificates, documents and instruments delivered in connection with any of the Financing Documents. "Bond Obligations" means the Debt Service due and payable and to become due and payable, and any other amounts which may be owed by the Company to, or on behalf of, the Issuer or the Trustee under the Bond Documents. "Bond Resolution" means the resolution of the governing body of the Issuer adopted on September 10, 2008, authorizing the issuance of the Bonds. "Bonds" means the PennsylvaniaEconomic Development Financing Authority Exempt Facilities Revenue Bonds, Series 2008B (The York Water Company Project) authorized hereunder. "Business Day" means any day which is not (a) a Saturday, a Sunday or in the City of NewYork, NewYork, or the city in which the corporate trust operations office of the Trustee or any duly appointed Paying Agent or the office of the Trustee at which this Indenture is being administered is located, a day on which banks are authorized or required by law or executive order to be closed, or (b)a day on which the New York Stock Exchange is closed. "Code" means the Internal Revenue Code of 1986, as amended. "Construction Fund" means the fund of that name created pursuant to Section3.1 hereof. "Dated Date" means the date of delivery of the Bonds. "Debt Service" means the principal of, premium, if any, and interest on the Bonds. "Debt Service Fund" means the special fund of that name created pursuant to Section3.1 hereof. "Department" means the Department of Community and Economic Development of the Commonwealth. "Determination of Taxability" means a Final Determination by the Internal Revenue Service or by a court of competent jurisdiction in the United States that, as a result of failure by the Company to observe or perform any covenant, condition or agreement on its part to be observed or performed under the Loan Agreement or as a result of the inaccuracy of any representation or agreement made by the Company under the Loan Agreement, the interest payable on any Bond is includable in the gross income of the Registered Owner or Beneficial Owner of such Bond (other than a Registered Owner or Beneficial Owner who is a "substantial user" of the Project or a "related person" within the meaning of Section147(a) of the Code). "Disqualified Contractor" means a Person which has been suspended or debarred by the Commonwealth under its Contractor Responsibility Program, Management Directive 215.9, as amended or replaced by a successive directive rule, regulation or statute from time to time or has been convicted by a court of competent jurisdiction of a crime for which a term of imprisonment of one year or more could have been imposed, and any Person controlled by a Person which has been so suspended, debarred or convicted. "DTC" means The Depository Trust Company, acting as Securities Depository, as set forth in Section2.13 hereof. "DTC Participant" shall have the meaning assigned from time to time by DTC when used by DTC in reference to a "DTC Participant." "Event of Default" means any of the events described in Section7.1 hereof. "Favorable Opinion of Bond Counsel" means an opinion of Bond Counsel addressed to the Issuer and the Trustee to the effect that the action proposed to be taken is authorized or permitted by the laws of the Commonwealth and this Indenture and will not, in and of itself, adversely affect any exclusion of interest on the Bonds from gross income of the owners thereof for federal income tax purposes. "Final Determination" means, with respect to a private letter ruling or a technical advice memorandum of the Internal Revenue Service, written notice thereof in a proceeding in which the Company had an opportunity to participate and, otherwise, means written notice of a determination from which no further right of appeal exists or from which no appeal is timely filed with the next level of administrative or judicial review in a proceeding to which the Company was a party or in which the Company had the opportunity to participate. "Financing Documents" means this Indenture, the Loan Agreement, the Tax Documents and the Bonds. "Government Obligations" means any one or more of the following: (i)Securities that are direct obligations of the United States of America or securities the timely payment of whose principal and interest is unconditionally guaranteed by the full faith and credit of the United States of America, trust receipts or other evidence of a direct claim upon the instruments described above, including but not limited to CATS (Certificates of Accrual on Treasury Securities), TIGRS (Treasury Investment Growth Receipts) and Government Trust Certificates; or (ii)To the extent permitted by law for the particular investment contemplated, pre-refunded municipal obligations meeting the conditions set forth in (a) through (e) below: (a)the municipal obligations are (i)not subject to redemption prior to maturity or (ii)the trustee for such municipal obligations has been given irrevocable instructions concerning their calling and redemption and the issuer of such municipal obligations has covenanted not to redeem such bonds other than as set forth in such instructions; and (b)the municipal obligations are secured by cash or non-callable United States Government Obligations that may be applied only to interest, principal and premium payments of such municipal obligations; and (c)the principal of and interest on such United States Government Obligations (plus any cash in an escrow fund) are sufficient to meet all of the liabilities of the municipal obligations; and (d)the cash and/or United States Government Obligations serving as security for the municipal obligations are held by an escrow agent or trustee; and (e)the United States Government Obligations are not available to satisfy any other claims, including those against the trustee or escrow agent. "Indenture" means this Trust Indenture dated as of October 1, 2008, as hereafter amended and supplemented by any Supplemental Indenture. "Interest Payment Date" means, with respect to the Bonds, May 1 and November 1 of each year, commencing May1, "Investment Securities" means and includes any of the following securities on which neither the Company nor any of its subsidiaries is the obligor:(a)Government Obligations or obligations of any United States Government Related Entity orobligations guaranteed or insured as to principal and interest by the United States of America or any UnitedStates Government Related Entity; "United States Government-Related Entity" shall mean the Export-Import Bank of the United States, Farmers Home Administration, Federal Housing Administration, General Services Administration, Government National Mortgage Association, Federal National Mortgage Association, each Federal Home Loan Bank, Federal Home Loan Mortgage Corporation, each Federal Land Bank, each Federal Intermediate Credit Bank, Banks for Cooperatives and the Farm Credit System and The Student Loan Marketing Association; (b)obligations of a state, a territory, or a possession of the United States, or any political subdivision of any of the foregoing or of the District of Columbia as described in Section103 of the Code, and rated not less than "A2" by Moody’s or "A" by another Nationally Recognized Statistical Rating Organization ("NRSRO"); split rated investments where one of the ratings falls below the minimum rating set forth above are not permitted; (c)domestic and eurodollar time deposits, overnight deposits, certificates of deposit and banker’s acceptances (i)maintained at or issued by any office or branch of any bank or trust company organized or licensed under the laws of the United States of America or any state thereof which bank or trust company has capital, surplus and undivided profits of at least $500,000,000, or (ii)maintained at or issued by any bank organized under the laws of a jurisdiction outside of the United States of America provided that the long term securities of such bank or trust company are rated A or higher (A2 in the case of Moody’s) by at least one NRSRO, in each case maturing not more than 360days from the date of acquisition thereof; split rated investments where one of the ratings falls below the minimum rating set forth above are not permitted; (d) commercial paper and other instruments that are rated, or that are issued or guaranteed by an issuer that is rated, in the highest, short term category by at least two NRSROs (A-1 shall be deemed to be the highest short term rating for Standard and Poor’s) and maturing not more than 270 days from the date of acquisition thereof; (e)corporate notes and bonds rated "A" or higher (A2 in the case of Moody’s) by two or more NRSROs maturing not more than 364days from the date of acquisition thereof; split ratings where one of the ratings falls below the minimum rating set forth above are not permitted; (f)repurchase and reverse repurchase agreements with any bank (or a broker-dealer subsidiary of affiliate of such bank), provided such bank has combined capital, surplus and undivided profits of at least $500,000,000, or any primary dealer of United States government securities provided that the collateral is limited to the investments described in (a)above; (g)shares of any money market mutual fund registered with the Securities and Exchange Commission as an investment company under the Investment Advisors Act of 1940, as amended, including any such fund which is managed by the Trustee or one of its affiliates or subsidiaries, including, without limitation, any mutual fund for which the Trustee or an affiliate of the Trustee serves as investment manager, administrator, shareholder servicing agent, and/or custodian or subcustodian, notwithstanding that (i)the Trustee or an affiliate of the Trustee receives fees from such funds for services rendered, (ii)the Trustee charges and collects fees for services rendered pursuant to this Indenture, which fees are separate from the fees received from such funds, and (iii) services performed for such funds and pursuant to this Indenture may at times duplicate those provided to such funds by the Trustee or its affiliates; and (h)as otherwise permitted by Commonwealth law for such funds. "Issue Date" means the date on which the Bonds are first authenticated and delivered to the initial purchasers against payment therefor. "Loan Agreement" means the Loan Agreement dated as of October 1, 2008 between the Issuer and the Company, as hereafter amended and supplemented by any Supplemental Loan Agreement. "Moody’s" means Moody’s Investors Service, Inc., a corporation organized and existing under the laws of the State of Delaware, its successors and their assigns, and, if such corporation shall be dissolved or liquidated or shall no longer perform the functions of a securities rating agency, "Moody’s" shall be deemed to refer to any other nationally recognized securities rating agency designated by the Company by written notice to the Trustee and the Issuer. "Outstanding" when used with reference to Bonds means all Bonds authenticated and delivered under this Indenture as of the time in question, except: (a)All Bonds theretofore canceled or required to be canceled under Section2.11 hereof; (b)Bonds for the payment or redemption of which provision has been made in accordance with ArticleX hereof; provided that, if such Bonds are being redeemed, the required notice of redemption shall have been given or provision satisfactory to the Trustee shall have been made therefor; and (c)Bonds in substitution for which other Bonds have been authenticated and delivered pursuant to ArticleII hereof. In determining whether the Registered Owners of a requisite aggregate principal amount of Bonds Outstanding have concurred in any request, demand, authorization, direction, notice, consent or waiver under the provisions hereof, Bonds which are owned of record by the Company or any affiliate thereof shall be disregarded and deemed not to be Outstanding hereunder for the purpose of any such determination (except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Bonds which the Trustee knows to be so owned or held shall be disregarded) unless all Bonds are owned by the Company or any affiliate thereof, in which case such Bonds shall be considered outstanding for the purpose of such determination.For the purpose of this definition, an "affiliate" of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person and "control," when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling" and "controlled" have meanings correlative to the foregoing. "Paying Agent" means, initially, the Trustee and any successor. "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, any unincorporated organization, a governmental body or a political subdivision, a municipal corporation, public corporation or any other group or organization of individuals. "Rating Agency" means Moody’s or S&P. "Rebate Fund" means the separate fund, if any, created pursuant to the Tax Documents at the request of the Company and held by the Trustee but not as part of the Trust Estate under this Indenture. "Register" means the registration books of the Issuer described in Section2.7(a) hereof. "Registered Owner" or "Bondholder" or "Owner" means the Person in whose name any Bond is registered pursuant to Section2.7(a) hereof. "Regular Record Date" means, with respect to the Bonds, the close of business on the fifteenth day of the month immediately preceding the Interest Payment Date. "Regulations" means the applicable proposed, temporary or final Income Tax Regulations promulgated under the Code, as such regulations may be amended or supplemented from time to time. "Revenues of the Issuer" or "Revenues"means and includes all payments by or on behalf of the Company, including specifically the Installment Loan Payments, under the Loan Agreement to be paid into the Debt Service Fund and all receipts of the Trustee credited against such payments, but not including payments with respect to the indemnification or reimbursement of certain expenses of the Trustee under Section6.5 of the Loan Agreement and of the Issuer under Sections6.6, 7.1 and 8.3 of the Loan Agreement or under any other guaranty or indemnification agreement. "S&P" means Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., a corporation organized and existing under the laws of the State of New York, its successors and their assigns, and, if such corporation shall be dissolved or liquidated or shall no longer perform the functions of a securities rating agency, "S&P" shall be deemed to refer to any other nationally recognized securities rating agency designated by the Company, by notice to the Issuer and the Trustee. "Securities Depository" means any "clearing agency" registered under Section17A of the Securities Exchange Act of 1934, as amended. "Special Mandatory Redemption" means any redemption of Bonds made pursuant to Section5.1(b) hereof. "Special Record Date" means the Special Record Date established by the Trustee pursuant to Section2.9(b)(iii) hereof with respect to payment of overdue interest. "Supplemental Indenture" means any supplement to this Indenture delivered pursuant to ArticleIX hereof. "Supplemental Loan Agreement" means any supplement to the Loan Agreement entered into pursuant to Section9.3 hereof. "Tax Documents" means the Tax Certificate as to Arbitrage and Instructions as to Compliance with Provisions of Section103(a) of the Internal Revenue Code of 1986, as amended, of the Company and the Issuer, dated as of the issuance date of the Bonds, and such other documents as Bond Counsel may require to be executed and delivered in connection with the issuance of the Bonds relating to their tax status under the Code. "Trust Estate" means the trust estate as defined in the granting clauses in this Indenture. "Underwriting Agreement" means, with respect to the Bonds, the Bond Purchase Agreement dated October, 2008 among the Issuer, the Company and EdwardD.Jones and Co., LP, as underwriter, providing for the purchase and sale of the Bonds. "United States Government Obligations" means direct obligations of, or obligations the full and timely payment of which are unconditionally guaranteed by, the UnitedStates of America. SECTION 1.2.Certain Rules of Interpretation. (a)The definitions set forth in ArticleI and in the Loan Agreement shall be equally applicable to both the singular and plural forms of the terms therein defined and shall cover all genders. (b)"Herein," "hereby," "hereunder," "hereof," "hereinbefore," "hereinafter" and other equivalent words refer to this Indenture and not solely to the particular Article, Section or Subdivision hereof in which such word is used. (c)Reference herein to an article number (e.g., ArticleIV) or a section number (e.g., Section6.2) shall be construed to be a reference to the designated article number or section number hereof unless the context or use clearly indicates another or different meaning or intent. (d)Words of the masculine gender shall mean and include correlative words of the feminine and neuter genders and words importing the singular number shall mean and include the plural number and vice versa. (e)Words importing persons shall include firms, associations, partnerships (including limited partnerships), trusts, corporations and other legal entities, including public bodies, as well as natural persons. (f)Any headings preceding the text of the several Articles and Sections of this Indenture, and any table of contents appended to copies hereof, shall be solely for convenience of reference and shall not constitute a part of this Indenture, nor shall they affect its meaning, construction or effect. (g)References to statutes or regulations are to be construed as including all statutory or regulatory provisions consolidating, amending or replacing the statute or regulation referred to; and references to agreements and other contractual instruments shall be deemed to include any exhibits and appendices attached thereto and all amendments, supplements and other modifications to such instruments, but only to the extent such amendments, supplements and other modifications are not prohibited by the terms of this Indenture. (h)Whenever in this Indenture, the Issuer, the Company or the Trustee is named or referred to, it shall include, and shall be deemed to include, its respective successors and assigns whether so expressed or not.All of the covenants, stipulations, obligations and agreements by or on behalf of, and other provisions for the benefit of, the Issuer, the Company and the Trustee contained in this Indenture shall inure to the benefit of such respective successors and assigns, bind and shall, inure to the benefit of any officer, board, commission, authority, agency or instrumentality to whom or to which there shall be transferred by or in accordance with law any right, power or duty of the Issuer or of its successors or assigns, the possession of which is necessary or appropriate in order to comply with any such covenants, stipulations, obligations, agreements or other provisions of this Indenture. (i)Every "request," "order," "demand," "application," "appointment," "notice," "statement," "certificate," "consent," "direction" or similar action hereunder by persons referred to herein shall, unless the form thereof is specifically provided, be in writing and signed by an Authorized Representative of the person giving it. ARTICLE II THE BONDS SECTION 2.1.Authorized Amount and Issuance of Bonds; Disposition of Bond Proceeds. Upon the execution and delivery of this Indenture, the Issuer shall execute the Bonds and deliver them to the Trustee for authentication.At the written direction of the Issuer, the Trustee shall authenticate the Bonds, and deliver them to the purchasers thereof upon receipt by the Trustee of the amount due the Issuer for the initial delivery of the Bonds pursuant to the terms of the Underwriting Agreement by wire transfer of immediately available funds.The proceeds of the Bonds shall be deposited by the Trustee in a settlement account and disbursed or transferred as follows:(a)transfer to the Debt Service Fund, established pursuant to Section3.1 hereof, a sum equal to the accrued interest, if any, paid by the initial purchasers of the Bonds; (b)disburse amounts set forth in a Closing Statement executed by the Issuer and the Company to pay Costs of Issuance of the Bonds; and (c)transfer to the Construction Fund, established pursuant to Section3.1 hereof, the balance of the proceeds received from the initial purchasers of the Bonds.The total principal amount of the Bonds that may be issued hereunder is hereby expressly limited to $15,000,000, except as provided in Section2.8 hereof. SECTION 2.2.Terms of the Bonds. The Bonds shall be designated "PennsylvaniaEconomic Development Financing Authority Exempt Facilities Revenue Bonds, Series 2008B (The York Water Company Project)" and shall be issuable only as fully registered Bonds without coupons in Authorized Denominations.Unless the Issuer shall otherwise direct, the Bonds shall be numbered separately from 1 upward.The Bonds shall be dated as of the Dated Date and shall mature, subject to prior redemption upon the terms and conditions hereinafter set forth, on November 1, 2038.The Bonds shall bear interest at the rate of 6.00% perannum, from and including the date thereof until payment of the principal or redemption price thereof shall have been made or provided for in accordance with the provisions hereof, whether at maturity, upon redemption or otherwise.Each Bond shall bear interest on overdue principal and premium, if any, and, to the extent permitted by law, on overdue interest at the rate of interest borne by the Bonds. Optional Redemption.
